Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: ACE Aviation Holdings Inc. provides an update on the monetization of ACTS MONTREAL, Sept. 27 /CNW Telbec/ - ACE Aviation Holdings Inc. (ACE) provided an update today in connection with the monetization of a 70% interest in its wholly owned maintenance, repair and overhaul subsidiary ACTS LP (ACTS) announced on June 22, 2007. The transaction had been expected to close before the end of Quarter 3. ACE continues to work to finalize certain customer and supplier arrangements required in advance of the closing of the transaction. About ACE Aviation Holdings ACE is a holding company of various aviation interests including Air Canada, Aeroplan Income Fund, Jazz Air Income Fund and ACTS LP. CAUTION REGARDING FORWARD-LOOKING INFORMATION Certain statements in this news release may contain forward-looking statements. These forward-looking statements are identified by the use of terms and phrases such as "anticipate", "believe", "could", "estimate", "expect", "intend", "may", "plan", "predict", "project", "will", "would", and similar terms and phrases, including references to assumptions. Such statements may involve but are not limited to comments with respect to strategies, expectations, planned operations or future actions. Forward-looking statements, by their nature, are based on assumptions and are subject to important risks and uncertainties. Any forecasts or forward-looking predictions or statements cannot be relied upon due to, amongst other things, changing external events, general uncertainties of the business and matters that are not within the control of ACE. Such statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements to differ materially from those expressed in the forward looking statements. The forward-looking statements contained herein represent ACE's expectations as of the date they are made and are subject to change after such date. However, ACE disclaims any intention or obligation to update or revise any forward-looking statements whether as a result of new information, future events or otherwise, except as required under applicable securities regulations. %SEDAR: 00020954EF %CIK: 0001295721 /For further information: Contacts for ACE: Isabelle Arthur (Montral), (514) 422-5788; Angela Mah (Vancouver), (604) 270-5741; Peter Fitzpatrick (Toronto), (416) 263-5576; www.aceaviation.com/ (ACE.A. ACE.B.) CO: ACE AVIATION HOLDINGS INC. CNW 18:11e 27-SEP-07
